       Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 1 of 36 PageID: 1



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

    MARK MILANO, ROBERT CAMERON,                   )
    RODNEY HERGENRADER, KATHERINE                  )
    H. JONCAS and CHARLES VAN                      )
    HOOSER, individually and on behalf of all      )
    others similarly situated,                     )   CIVIL ACTION NO.:
                                                   )
                                   Plaintiffs,     )
                                                   )
                   v.                              )   CLASS ACTION COMPLAINT
                                                   )
    COGNIZANT TECHNOLOGY                           )
    SOLUTIONS U.S. CORPORATION, THE                )
    BOARD OF DIRECTORS OF                          )
    COGNIZANT TECHNOLOGY                           )
    SOLUTIONS U.S. CORPORATION, THE                )
    401(K) INVESTMENT COMMITTEE OF                 )
    COGNIZANT TECHNOLOGY                           )
    SOLUTIONS U.S. CORPORATION and                 )
    JOHN DOES 1-30.                                )
                                                   )
                                   Defendants.     )
                                                   )

                                           COMPLAINT

       Plaintiffs, Mark Milano, Robert Cameron, Rodney Hergenrader, Katherine H. Joncas and

Charles Van Hooser (“Plaintiffs”), by and through their attorneys, on behalf of the Cognizant

Technology Solutions 401(k) Savings Plan (the “Plan”),1 themselves and all others similarly

situated, state and allege as follows:

                                     I.      INTRODUCTION

       1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
      Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 2 of 36 PageID: 2



Plan’s fiduciaries, which include Cognizant Technology Solutions U.S. Corporation. (“Cognizant”

or “Company”) and the Board of Directors of Cognizant Technology Solutions U.S. Corporation

and its members during the Class Period2 (“Board”) and the 401(k) Investment Committee of

Cognizant Technology Solutions U.S. Corporation and its members during the Class Period

(“Committee”) for breaches of their fiduciary duties.

       2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. Fiduciaries must act

“solely in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the

“care, skill, prudence, and diligence” that would be expected in managing a plan of similar scope.

29 U.S.C. § 1104(a)(1)(B). These twin fiduciary duties are “the highest known to the law.” Sweda

v. Univ. of Pennsylvania, 923 F.3d 320, 333 (3d Cir. 2019).

       3.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A Look

at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015)

(Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

       4.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial consideration

to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.




2
  The Class Period, as will be discussed in more detail below, is defined as December 2, 2014
through the date of judgment.

                                                2
      Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 3 of 36 PageID: 3



       5.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”).3

       6.      Additional fees of only 0.18% or 0.4% can have a large effect on a participant’s

investment results over time because “[b]eneficiaries subject to higher fees … lose not only money

spent on higher fees, but also lost investment opportunity; that is, the money that the portion of

their investment spent on unnecessary fees would have earned over time.” Tibble II, 843 F.3d at

1198 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more the

beneficiary’s investment shrinks.”).

       7.       Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       8.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

       9.      At all times during the Class Period (December 2, 2014 through the date of

judgment) the Plan had at least 410 million dollars in assets under management. At the end of




3
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
aware that your employer also has a specific obligation to consider the fees and expenses paid by
your plan.”).
                                                3
        Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 4 of 36 PageID: 4



2017 and 2018, the Plan had over 1 billion dollars and 1.1 billion dollars, respectively, in assets

under management that were/are entrusted to the care of the Plan’s fiduciaries.

        10.    The Plan’s assets under management qualifies it as a large plan in the defined

contribution plan marketplace, and among the largest plans in the United States. As a large plan,

the Plan had substantial bargaining power regarding the fees and expenses that were charged

against participants’ investments. Defendants, however, did not try to reduce the Plan’s expenses

or exercise appropriate judgment to scrutinize each investment option that was offered in the Plan

to ensure it was prudent.

        11.    Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached

the duties they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio with due care

to ensure that each investment option was prudent, in terms of cost; and (2) maintaining certain

funds in the Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories; and (3) failing to control the Plan’s recordkeeping costs.

        12.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        13.    Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).




                                                  4
      Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 5 of 36 PageID: 5



                             II.    JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

       15.     This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

       16.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                        III.    PARTIES

       Plaintiffs

       17.     Plaintiff, Mark Milano (“Milano”), resides in Brick, New Jersey. During his

employment, Plaintiff Milano participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       18.     Plaintiff, Robert Cameron (“Cameron”), resides in El Dorado Hills, California.

During his employment, Plaintiff Cameron participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       19.     Plaintiff, Rodney Hergenrader (“Hergenrader”), resides in Denver, Colorado.

During his employment, Plaintiff Hergenrader participated in the Plan investing in the options

offered by the Plan and which are the subject of this lawsuit.


                                                 5
      Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 6 of 36 PageID: 6



       20.      Plaintiff, Katherine H. Joncas (“Joncas”), resides in Grafton, Massachusetts.

During her employment, Plaintiff Joncas participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       21.     Plaintiff, Charles Van Hooser (“Hooser”), resides in Jacksonville, Florida. During

his employment, Plaintiff Hooser participated in the Plan investing in the options offered by the

Plan and which are the subject of this lawsuit.

       22.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       23.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available identical funds, and information regarding the availability

and pricing of collective trusts) necessary to understand that Defendants breached their fiduciary

duties and engaged in other unlawful conduct in violation of ERISA until shortly before this suit

was filed.

       Defendants

               Company Defendant

       24.     Cognizant is the Plan sponsor and a named fiduciary with a principal place of

business being 500 Frank W. Burr Boulevard, Teaneck, New Jersey 07666. The December 31,




                                                  6
      Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 7 of 36 PageID: 7



2018 Form 5500 of the Cognizant Technology Solutions 401(k) Savings Plan filed with the United

States Department of Labor (“2018 Form 5500”) at 1.

       25.     Cognizant describes itself as one “of the world’s leading professional services

companies, transforming clients’ business, operating and technology models for the digital era.”

The December 31, 2019 10-k filed with the United States Securities and Exchange Commission

(“10-k”) at 1. Cognizant reports that it had “approximately 292,500 employees at the end of 2019

… .” 10-k at 5. At the end of 2019, Cognizant reported over 16 billion dollars in revenue. 10-k at

17.

       26.     The Company, acting through its Board of Directors, appointed the Committee

which is responsible “for the investment of Plan assets … in any prudent investment consistent

with the funding policy of the Plan and the requirements of ERISA.” The Massachusetts Mutual

Life Insurance Company Volume Submitter Profit Sharing/401(k) Plan as amended and restated

effective May 1, 2020 (“Plan Doc.”) at 110.

       27.     Accordingly, the Company had a concomitant fiduciary duty to monitor and

supervise those appointees.

       28.     Cognizant also made discretionary decisions to make profit sharing and employer

matching contributions to the Plan each year. As detailed in the 2018 Auditor Report: “Under the

terms of the plan agreement, contributions to the Plan by the Company are on a discretionary

basis.” The December 31, 2018 Report of the Independent Auditor of the Cognizant Technology

Solutions 401(k) Savings Plan (“2018 Auditor Report”) at 6.

       29.     Accordingly, Cognizant during the putative Class Period is/was a fiduciary of the

Plan, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because it

exercised discretionary authority over management or disposition of Plan assets and because it




                                                7
      Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 8 of 36 PageID: 8



exercised discretionary authority to appoint and/or monitor the other fiduciaries, which had control

over Plan management and/or authority or control over management or disposition of Plan assets.

       30.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

               Board Defendants

       31.     As detailed above, the Company, acting through its Board of Directors, appointed

the Committee which is purportedly responsible “for the investment of Plan assets … in any

prudent investment consistent with the funding policy of the Plan and the requirements of ERISA.”

Plan Doc at 110. Under ERISA, fiduciaries with the power to appoint have the concomitant

fiduciary duty to monitor and supervise their appointees. As will be discussed below, the

Committee failed to carry out its fiduciary duties prudently.

       32.     Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority over

management or disposition of Plan assets and because each exercised discretionary authority to

appoint and/or monitor the other fiduciaries, which had control over Plan management and/or

authority or control over management or disposition of Plan assets.

       33.     The Board and the unnamed members of the Board during the Class Period

(referred to herein as John Does 1-10), are collectively referred to herein as the “Board

Defendants.”

               Committee Defendants

       34.      As discussed above, the Committee is responsible “for the investment of Plan

assets … in any prudent investment consistent with the funding policy of the Plan and the

requirements of ERISA.” Plan Doc. at 110. The Committee must “act for the exclusive benefit of


                                                 8
       Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 9 of 36 PageID: 9



the Plan Participants and Beneficiaries.” Plan Doc. at 117. The Committee must also “establish a

funding policy and method for the Plan for purposes of ensuring the Plan is satisfying its financial

objectives.” The Committee is also responsible for selecting and monitoring the investments in the

Plan. Plan Doc. at 112. As will be discussed in more detail below, the Committee fell well short

of these fiduciary goals.

       35.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because

each exercised discretionary authority over management or disposition of Plan assets.

       36.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

               Additional John Doe Defendants

       37.     To the extent that there are additional officers, employees and/are contractors of

Cognizant who are/were fiduciaries of the Plan during the Class Period, or were hired as an

investment manager for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

21-30 include, but are not limited to, Cognizant officers, employees and/or contractors who

are/were fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

1002(21)(A) during the Class Period.




                                                 9
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 10 of 36 PageID: 10



                       IV.     CLASS ACTION ALLEGATIONS

       38.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):4

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the
               Plan, at any time between December 2, 2014 through the
               date of judgment (the “Class Period”).

       39.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 lists 39,958 Plan “participants with account balances as of the

end of the plan year.” 2018 Form 5500 at 2.

       40.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       41.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are/were fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duties of loyalty and

                       prudence by engaging in the conduct described herein;




4
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.
                                                  10
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 11 of 36 PageID: 11



                C.       Whether the Defendants responsible for appointing other

                         fiduciaries failed to adequately monitor their appointees to ensure

                         the Plan was being managed in compliance with ERISA;

                D.       The proper form of equitable and injunctive relief; and

                E.       The proper measure of monetary relief.

        42.     Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action and anticipate no difficulty in the management of this litigation

as a class action.

        43.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        44.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.




                                                  11
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 12 of 36 PageID: 12



                                         V.      THE PLAN

       45.     Cognizant “has adopted the Cognizant Technology Solutions 401(k) Savings Plan

(the “Plan”) to help its employees save for retirement.” The Summary Plan Description of the

Cognizant Technology Solutions 401(k) Savings Plan effective August 1, 2020 (“SPD”) at 1.

       46.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Plan Doc. at 109. Consequently, retirement

benefits provided by the Plan are based solely on the amounts allocated to each individual’s

account. Id.

       Eligibility

       47.     In general, regular full-time employees are eligible to participate in the Plan. 2018

Auditor Report at 6. The 2018 Auditor Report states: “[t]he Plan is a defined contribution plan

covering substantially all employees of Cognizant Technology Solutions” Id.

       Contributions

       48.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, discretionary profit sharing contributions and employer matching contributions

based on employee pre-tax, Roth 401(k), and employee after-tax contributions. Id.

       49.     With regard to employee contributions: participants may contribute between 1% to

75% of pretax annual compensation, as defined in the Plan.” Id. As discussed above, Cognizant

may decide to make matching contributions to the Plan in any given year. Id. As described in the


                                                12
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 13 of 36 PageID: 13



2018 Auditor Report: “[f]or the year ended December 31, 2018, the Company matched 50%

of employee contributions, up to 6% of eligible compensation deferred each pay period to the

Plan..” Id.

        50.    Like other companies that sponsor 401(k) plans for their employees, Cognizant

enjoys both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

        51.    Cognizant also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees

and reduce turnover.” See, https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.

        52.    Given the size of the Plan, Cognizant likely enjoyed a significant tax and cost

savings from offering a match.

        Vesting

        53.    Participants are immediately vested in both their own contributions made to the

Plan but also any contributions matched by the Cognizant. As described in the 2018 Auditor

Report: “[p]articipants are vested immediately in their contributions as well as employer match

contributions plus actual earnings thereon.” Id.

        The Plan’s Investments

        54.    In theory, the Committee responsibilities include selection and monitoring of the

funds available for investment in the Plan. Plan Doc. at 112. The Committee must carry out this

fiduciary responsibility “for the exclusive benefit of the Plan Participants and Beneficiaries.” Plan

Doc. at 117. But in practice, as alleged below, that is not what happened.


                                                   13
        Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 14 of 36 PageID: 14



         55.        Several funds were available to Plan participants for investment each year during

the putative Class Period. Specifically, a participant may direct all contributions to selected

investments as made available and determined by the Committee. Plan Doc. at 109.

         56.        The Plan’s assets under management for all funds as of December 31, 2018 was

$1,172,609,167. 2018 Auditor Report at 4.

         Payment of Plan Expenses

         57.        During the Class Period, administrative expenses were paid for using Plan assets.

As described in the Plan Document: “All reasonable expenses related to plan administration will

be paid from Plan assets … .” Plan Doc. at 118.

VI.      THE PLAN’S FEES DURING THE CLASS PERIOD WERE UNREASONABLE

               A.         The Totality of Circumstances Demonstrate that the Plan Fiduciaries
                          Failed to Administer the Plan in a Prudent Manner

         58.        As described in the “Parties” section above, Defendants were fiduciaries of the

Plan.

         59.        ERISA “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

         60.        Plaintiffs did not have and do not have actual knowledge of the specifics of

Defendants’ decision-making process with respect to the Plan, including Defendants’ processes

(and execution of such) for selecting, monitoring, and removing Plan investments, because this

information is solely within the possession of Defendants prior to discovery. See Braden v. Wal-

mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a claim without

                                                   14
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 15 of 36 PageID: 15



pleading facts which tend systematically to be in the sole possession of defendants, the remedial

scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)

       61.      For purposes of this Complaint, Plaintiffs have drawn reasonable inferences

regarding these processes based upon the numerous factors set forth below.

       62.      Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in inter alia, the selection (and maintenance) of several funds in the Plan

throughout the Class Period, including those identified below, that wasted the assets of the Plan

and the assets of participants because of unnecessary costs.

          (1)      Four of the Plan’s Funds with Substantial Assets had Identical Lower Cost
                   Alternatives

       63.      Here, Defendants failed to timely consider available lower cost identical mutual

funds to the funds offered by MassMutual. The alternative funds are identical in every respect

except that they don’t bear the MassMutual name. MassMutual engages in a rebranding process

whereby it contracts with providers of mutual funds to offer each provider’s funds but only as a

MassMutual product.

       64.      MassMutual refers to their branded funds as separate investment accounts (“SIA”).

A review of the Menu of Available Investment Options published by MassMutual in 2018 provides

the following statement regarding SIAs offered by MassMutual: “MassMutual also maintains

multiple SIAs or sub-accounts of SIAs that invest in the same share class of a mutual fund, but

will have a different expense ratio and provide different levels of revenue sharing to MassMutual

as a result of the application of different fee amounts at the SIA or sub-account level (referred to

as a “wrap fee”).” Menu of Available Investment Options as of November 15, 2018 published by

MassMutual (“SIA List”) at 1.




                                                15
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 16 of 36 PageID: 16



       65.      The 2018 Auditor Report identifies the SIA which was in the Plan in 2018 by a

SIA reference number. Matching the reference number from the 2018 5500 to the SIA list shows

that the expense ratios found on the SIA list matches the expense ratios listed on the proposed class

representatives account statements and fee disclosures. Therefore, it’s clear that mass mutual

engages in nothing more than a rebranding process for mutual funds freely available on the market

except they don’t bear the MassMutual name.

       66.      In addition, the summary prospectuses for many of the unbranded versions of each

MassMutual fund confirms that each of the five funds listed below engage in this rebranding

process. Several of the prospectuses describe how MassMutual adds fees to each underlying

investment with no added benefit as follows: “depending on the level of administrative service

revenue (“ASR”) generated from the underlying investment and MassMutual’s target ASR for the

plan, on a periodic basis MassMutual will make adjustments to the unitized plan fund’s expense

to cause each united plan fund to produce ASR equal to the target ASR.”

       67.     There is no difference between the underlying mutual fund and the rebranded Mass

Mutual product. The funds hold identical investments, have the same managers, risk return profiles

and investment strategy.5 Because the underlying funds are otherwise identical to the Mass Mutual

version, but with lower fees, a prudent fiduciary would know immediately that a switch is

necessary. Tibble, et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D. Cal.

Aug. 16, 2017).

       68.     Generally, products rebranded by insurance companies such as Mass Mutual are

targeted at smaller investors with less bargaining power, while the underlying investments which



5
 See the summary prospectus for each MassMutual fund as compared to the summary prospectus
for the unbranded version of the same fund. Looking at the MassMutual Invesco Developing
Markets, as an example, the investment manager for the fund is Justin M. Leverenz, CFA. The
investment objective and strategy are identical. Thus the MM version of the fund is identical to
the unbranded version except the MassMutual version is much more expensive.
                                               16
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 17 of 36 PageID: 17



don’t bear the Mass Mutual name are targeted at institutional investors with more assets. While

the underlying investments may have an investment minimum, qualifying for them usually

requires only a minimum of a million dollars for individual funds. However, it is common

knowledge that investment minimums are often waived for large plans like the Plan. Sweda v.

Univ. of Pennsylvania, 923 F.3d 320, 329 (3d Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24).

       69.     During 2018, for example, there were five funds in the Plan which needlessly bore

the Mass Mutual name at great expense and detriment to Plan participants. In 2018, these five

funds harbored over 81million dollars which easily qualified the Plan to invest in identical products

not rebranded by Mass Mutual. The following chart provides detail on these funds:

                                                   Identical Lower                   Excess
              Current Fund             ER                                   ER
                                                      Cost Fund                     Expense
                                                  PGIM Total Return
         MM Total Return Bond        0.51 %                                0.39%      74%
                                                       Bond R6
             MM International                    Invesco International
                                     1.32 %                                0.90%      47%
                Growth                                Growth R6
                                                Invesco/Oppenheimer
          MM Developing Mkts         1.07%       Developing Markets        0.83%      27%
                                                          R6
          MassMutual Premier                    MassMutual Premier
                                     1.36%                                 0.48%      21%
           Infl-Prot and Inc                     Infl-Prot & Inc. I
         MM Templeton Global                     Templeton Global
                                     0.71%                                 0.56%      27%
               Bond                                 Bond R6

       70.      Let’s look at the MM Developing Markets fund as an example. The 2018 5500

lists this fund as having an SIA number of SIA-C. Looking at SIA-C on the SIA List shows that it

has an expense ratio of 1.07% which matches the expense ratio listed on participant statements

and fee disclosures. Therefore, the underlying unbranded version of MM Developing Markets

must be Invesco/Oppenheimer Developing Markets R6 with an expense ratio of .83%. The 5500

refers to the SIA-C as the Oppenheimer Developing Markets fund. 2018 Auditor Report at 13. The

other four funds were analyzed in a similar manner with similar results.


                                                 17
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 18 of 36 PageID: 18



       71.     The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of the identical underlying unbranded

products and therefore also should have immediately identified the prudence of transferring the

Plan’s funds into these alternative investments.

       72.     There is no good-faith explanation for utilizing branded funds when lower-cost

unbranded products are available for the exact same investment. Because the branded products

chosen by Defendants were the same in every respect other than price to their less expensive

counterparts, the more expensive branded funds could not have (1) a potential for higher return,

(2) lower financial risk, (3) more services offered, (4) or greater management flexibility. In short,

the Plan did not receive any additional services or benefits based on its use of more expensive

branded funds; the only consequence was higher costs for Plan participants.

       73.     Defendants made investments with higher costs (higher expense ratios) available

to participants while the same unbranded investments with lower costs (lower expense ratios) were

available to the detriment of the compounding returns that participants should have received. This

reduces the likelihood that participants achieve their preferred lifestyle in retirement.

       74.     Simply put, a fiduciary to a large defined contribution plan such as the Plan can use

its asset size and negotiating power to invest in unbranded products. For this reason, prudent

retirement plan fiduciaries will search for and select unbranded products at the lowest-priced share

class available.

       75.     Indeed, recently a court observed that where funds are “otherwise identical … but

with lower fees, a prudent fiduciary would know immediately that a switch is necessary. Thus, the

‘manner that is reasonable and appropriate to the particular investment action, and strategies

involved…in this case would mandate a prudent fiduciary … provide identical investments at




                                                   18
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 19 of 36 PageID: 19



lower costs … .” Tibble, et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D.

Cal. Aug. 16, 2017).

          76.     Here, had the Plan’s fiduciaries prudently undertook their fiduciary responsibility

for “oversight of the Plan, determin[ing] the appropriateness of the Plan’s investment strategy, and

monitor[ing] investment performance” the Plan would have moved to the unbranded versions of

the identical fund. 2018 Auditor Report at 7.

                (2) Failure to Investigate Availability of Lower Cost Collective Trusts

          77.     Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts (also referred to as

CITs), which pool plan participants’ investments further and provide lower fee alternatives to even

institutional share classes of mutual funds which have traditionally had the lowest expense ratios.6

          78.     Indeed, fiduciary best practices requires that fiduciaries inquire as to the availability

of lower-cost investment alternatives like collective trusts. “Best Practices for Plan Fiduciaries,”

at 36. The use of collective trusts is also endorsed under trust law from which ERISA is derived.

Tibble, 135 S. Ct. at 1828. Trust law states to determine whether a fiduciary has selected

appropriate funds for the trust, appropriate comparators may include “return rates of one or more

suitable common trust funds, or suitable index mutual funds or market indexes (with such

adjustments as may be appropriate).” Restatement (Third) of Trusts § 100 cmt. b(1) (emphasis

added).


6
  Collective trusts are administered by banks or trust companies, which assemble a mix of assets
such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the Currency rather
than the Securities and Exchange Commission, collective trusts have simple disclosure
requirements, and cannot advertise or issue formal prospectuses. As a result, their costs are much
lower, with lower or no administrative costs, and lower or no marketing or advertising costs. See
Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013, available at
http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.
                                                     19
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 20 of 36 PageID: 20



       79.     Here, similar to the mutual funds discussed above, Defendants failed to timely

consider available lower cost identical collective trusts to the collective trusts offered by Mass

Mutual which are branded as American Century target date funds. These funds were available on

the market since 2014.7 The Plan did not move to collective trusts until 2017 but when it did, the

collective trusts had excessive expense ratios because Mass Mutual rebrands available funds from

other providers as its own product with the only difference being that the Mass Mutual product is

much more expensive. The failure to move to collective trusts beginning in at least 2014 is

inexplicable given that the Committee knew or should have known of the benefits of collective

trusts because the Plan Document itself permits investment in collective trusts. As described in the

Plan Document, “[p]lan assets may also be invested in a common/collective trust fund … .” Plan

Doc. at 110.

       80.     Accordingly, the Plan incurred excess fees due to Defendants’ failure to adequately

investigate the availability of identical lower cost American Century collective trusts, similar to

the MassMutual branded mutual funds above, had the identical asset allocation and managers as

the Mass Mutual American Century branded target date mutual funds in the Plan. Because of the



7
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,     EMPLOYEE            BENEFIT         NEWS        (Apr.      14,    2016),     available    at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans              (hereinafter      “CITs
Gaining Ground”). Many if not most mutual fund strategies are available in a collective trust
format, and the investments in the collective trusts are identical to those held by the mutual funds.
Use of CITs in DC Plans Booming; CITs Gaining Ground. And because collective trusts contract
directly with the plan, and provide regular reports regarding costs and investment holdings, the
plan has the same level of protection that the Investment Company Act provides to individual
investors, thus eliminating the need for the protections of the Investment Company Act. Further,
collective trusts are still subject to state and federal banking regulations that provide comparable
protections. American Bankers Association, ABA Primer on Bank Collective Funds, June 2015,
at 1, available at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-
investment-funds.
                                                  20
      Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 21 of 36 PageID: 21



Plan’s significant concentration in American Century target date funds, it could have reaped

considerable cost savings by using lower cost collective trusts earlier, but Defendants failed to

investigate, or blatantly ignored, this option.

        81.      The Mass Mutual target date products are identical in all respects to the American

Century product except for price. This “rebranding” has cost participants millions in lost savings

and opportunity. The Mass Mutual version had an expense ratio of .70% while the identical

American Century version had an expense ratio of only .23%8.

        82.      A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the following funds that should have been converted to lower cost identical

collective trusts at the earliest opportunity:

                                                         Identical Lower                         Excess
               Current Fund                 ER                                        ER
                                                            Cost CIT                            Expense
         MM American Century                          American Century In
                                          0.70%                                     0.23%         204%
         In Retirement 2045 CIT                       Retirement 2045 CIT
         MM American Century                          American Century In
                                          0.70%                                     0.23%         204%
         In Retirement 2050 CIT                       Retirement 2050 CIT
         MM American Century                          American Century In
                                          0.70%                                     0.23%         204%
         In Retirement 2040 CIT                       Retirement 2040 CIT
         MM American Century                          American Century In
                                          0.70%                                     0.23%         204%
         In Retirement 2035 CIT                       Retirement 2035 CIT

         MM American Century                          American Century In
                                          0.70%                                     0.23%         204%
         In Retirement 2030 CIT                       Retirement 2030 CIT
         MM American Century                          American Century In
                                          0.70%                                     0.23%         204%
         In Retirement 2045 CIT                       Retirement 2045 CIT
         MM American Century                          American Century In
                                          0.70%                                     0.23%         204%
         In Retirement 2020 CIT                       Retirement 2020 CIT
         MM American Century                          American Century In
                                          0.70%                                     0.23%         204%
         In Retirement 2055 CIT                       Retirement 2055 CIT


8
 Summary Prospectuses are not publicly available for the MassMutual branded target date funds. However, in
September of 2018, the Plan did in fact move to the identical American Century version of its target date funds with
an expense ratio of only .23% as opposed to the excessive expense ratio of .70% offered by the MassMutual version.
This change was too little too late as the damages to participants savings were already baked in.
                                                        21
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 22 of 36 PageID: 22



                                                  Identical Lower                    Excess
             Current Fund              ER                                  ER
                                                     Cost CIT                       Expense
        MM American Century                    American Century In
                                     0.70%                                0.23%      204%
        In Retirement 2060 CIT                 Retirement 2060 CIT

       83.     The above is for illustrative purposes only. During the Class Period, Defendants

knew or should have known of the existence of these available collective trusts and therefore also

should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       84.     Minimum initial investment amounts are typically waived for institutional investors

like retirement plans. See, e.g., Davis, et al. v. Washington Univ., et al., 960 F.3d 478, at 483 (8th

Cir. 2020) (“minimum investment requirements are ‘routinely waived’ for individual investors in

large retirement-savings plans”); Sweda, 923 F.3d at 329 (citing Tibble II, 729 F.3d at 1137 n.24)

(confirming that investment minimums are typically waived for large plans). Here, the minimum

eligibility requirement for American Century CIT target dates is $15 million in client assets.9

       85.     Target date funds are sold as a package with the minimum investment amount

referring to the total amount invested across all target date funds. In early 2018, for example, the

Plan had nine Mass Mutual Target Date CIT funds ranging from an expected retirement date of

2020 to 2060 at five-year intervals. A minimum needed to qualify refers to the total of all assets

held in all of the 9 funds collectively. Looking at 2018, the Plan had over $560 million dollars

invested in Mass Mutual branded American Century target date funds.

       86.     Clearly, per the below chart, the Plan had sufficient assets under management

during the Class Period to qualify for the lower cost American Century collective trusts with the

only difference being they lacked the Mass Mutual branding:


9
 Information available at https://ipro.americancentury.com/content/ipro/en/products/client-
objective/target-date-solutions/iuo/american-century-retirement-date-trust.html. Must have login
permission from American Century. Last accessed on November 20, 2020.

                                                 22
        Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 23 of 36 PageID: 23



     Fund in the
                          2018 AUM        2017AUM          2016 AUM       2015 AUM        2014 AUM
         Plan
         MM
      American
      Century In
      Retirement         $560,287,249 $517,375,928 $313,339,748 $191,227,329 $141,217,978
     Target Dates
     2020 through
        206010

          87.         There is no good-faith explanation for utilizing higher-cost funds when lower-cost

funds are available for the exact same investment. Indeed, given that the collective trusts were

comprised of the same underlying investments as their mutual fund counterparts, and managed by

the same investment manager, but had lower fees, they generally had greater returns when looking

at the 1, 3 and 5 year average annual returns. Moreover, the Plan did not receive any additional

services or benefits based on its use of more expensive funds; the only consequence was higher

costs for Plan participants. Defendants failed in their fiduciary duties either because they did not

negotiate aggressively enough with their service providers to obtain better pricing or they were

asleep at the wheel and were not paying attention. Either reason is inexcusable.

                (3)     Many of the Actively Managed Funds in the Plan had Lower Cost, Better
                        Performing, Actively Managed Alternatives

          88.          The Plan failed to replace many underperforming funds in the Plan which in 2018

housed over 235 million dollars in Plan assets. These funds had nearly identical lower cost


10
   Throughout 2017 and up to the third quarter of 2018, the Plan was invested in the Mass Mutual
branded version of the American Century In Retirement CIT target date funds. From 2014 through
2016 the Plan was invested in the Mass Mutual version of the American Century One Choice target
date funds. As demonstrated above, the Plan had sufficient assets under management in 2014 to
2016 to have switched to the American Century In Retirement CIT target date funds as soon as
they were available in mid-2014. Since the Plan had over 500 million dollars invested across all
target date funds in 2017 and 2018, it could have qualified for the class IX share CIT with an
expense ratio of only .23% which the Plan did in fact switch to in late 2018. In 2014 through 2016
the Plan could have easily qualified for the class I share CIT with an expense ratio of .38%, well
below the .87% expense ratio charged by American Century One Choice target date funds on
average during 2018.

                                                      23
      Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 24 of 36 PageID: 24



alternatives during the Class Period and are what’s known as actively managed funds. As detailed

in a well-respected investment journal: “[a]n actively managed investment fund is a fund in which

a manager or a management team makes decisions about how to invest the fund’s money.11” Thus,

the success or failure of an actively managed fund is linked directly to the abilities of the managers

involved.

        89.     Here, the performance of the managers of these funds fell well short of acceptable

industry standards and they should have been replaced at the beginning of the Class Period or

sooner. Failure to do so, cost the Plan and its participants millions of dollars in lost opportunity

and revenue.

        90.     There were several superior performing less expensive alternatives available

during the Class Period which should have been selected by the Plan. The chart below choses one

of these superior performing alternatives and compares them to the applicable funds in the Plan

during the Class Period:

                                   2018           Active Lower Cost             2020      Excess
            Current Fund
                                    ER               Alternative                 ER      Expense

                                             Vanguard U.S. Growth Fund
     MM Fidelity Contrafund K     0.74 %                                       0.28 %       62%
                                                  Admiral Shares
       MM Select Mid-Cap                     Invesco Oppenheimer Discv
                                  0.82 %                                       0.66 %       24%
           Growth                                  Mid Cap Gr R6
                                             BlackRock Advantage Small
      MM s Small Cap Value        0.94 %                                       0.50 %       88%
                                                   Cap Core Instl
                                                Vanguard International
     MM International Growth      1.32 %                                       0.32 %      312%
                                                    Growth Adm
     MM JHancock Disciplined                Vanguard International Value
                                  0.88 %                                       0.37 %      138%
           Value Intl                                   Inv

       MassMutual Income          0.74 % JPMorgan Corporate Bond R6            0.40 %       85%




 https://www.thebalance.com/actively-vs-passively-managed-funds-453773 last accessed on
11

November 12, 2020.
                                            24
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 25 of 36 PageID: 25




     MM Templeton Global                   Federated International Bond
                                 0.71 %                                      0.04 %     1,675%
           Bond                                      Strategy

       91.      Not only are the fees excessive for these funds but the suggested alternative funds

outperformed the funds in the Plan significantly. The difference between the excessive fees paid

for these underperforming funds and the suggested alternatives represent more lost savings each

year for plan participants and have been compounded over the years. The underperformance of

these funds as compared to generally recognized benchmarks and the suggested alternatives

themselves is represented in the chart below:

                                                                      Benchmark Relative
                                           Alternative Index
   Current Fund          Benchmark
                                                 Fund                1Y          3Y         5Y

    MM Fidelity
                                                                   -5.18%      -2.17%     -1.48%
    Contrafund K        iShares Russell
                         1000 Growth
                                                Vanguard U.S.
                             ETF
                                                 Growth Fund       6.61%       3.50%       .94%
                                                Admiral Shares

  MM Select Mid-
                                                                   -7.53%      -3.06%        --
   Cap Growth
                       iShares Russell
                       Mid-Cap Growth           Invesco
                            ETF              Oppenheimer
                                                                   5.38%       2.79%      1.55%
                                           Discv Mid Cap Gr
                                                  R6

   MM Small Cap
                                                                  -13.55%      -6.20%        --
      Value
                        iShares Russell
                          2000 ETF            BlackRock
                                            Advantage Small        3.45%       2.24%      1.50%
                                             Cap Core Instl

  MM International
                                                                   -5.68%      -2.96%     -2.21%
     Growth             iShares MSCI
                        EAFE Growth                Vanguard
                            ETF                  International    20.43%       8.59%      6.62%
                                                 Growth Adm



                                                  25
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 26 of 36 PageID: 26



                                                                       Benchmark Relative
                                            Alternative Index
   Current Fund           Benchmark
                                                  Fund                1Y          3Y         5Y
   MM JHancock
  Disciplined Value                                                 -3.34%      -4.33%     -2.91%
         Intl            iShares MSCI
                          EAFE ETF               Vanguard
                                            International Value     -3.86%      -1.40%     -1.35%
                                                    Inv

     MassMutual           iShares Core                              -0.68%      0.98%      1.74%
      Income             U.S. Aggregate
                              Bond              JPMorgan
                              ETF                                   0.59%       1.53%      1.90%
                                            Corporate Bond R6


   MM Templeton
                                                                    -8.71%      -3.99%     -3.33%
    Global Bond         AdvisorShares
                       FolioBeyond Smt           Federated
                         Cor Bd ETF         International Bond      -1.20%      -0.05%     -0.28%
                                                  Strategy

       92.      As detailed in the chart above, the comparator funds easily outperformed the

selected funds in the Plan at the 1, 3 and 5 year marks. A prudent fiduciary should have been aware

of these better preforming lower cost alternative and switched to them at the beginning of the Class

Period. Failure to do so is a clear indication that the Plan lacked any prudent process whatsoever

for monitoring the cost and performance of the funds in the Plan.

             (4) Defendants Failed to Adequately Monitor the Plan’s Recordkeeping Expenses

       93.      The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Recordkeeping

expenses can either be paid directly from plan assets, or indirectly from the higher expense ratios

charged by the Mass Mutual branded funds (or a combination of both or by a plan sponsor).

       94.      Although utilizing excessive expense ratios to pay for recordkeeping is not per se

imprudent, unchecked, it is devastating for Plan participants (e.g., see allegations supra). “At

worst, revenue sharing is a way to hide fees. Nobody sees the money change hands, and very few
                                                 26
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 27 of 36 PageID: 27



understand what the total investment expense pays for. It’s a way to milk large sums of money

out of large plans by charging a percentage-based fee that never goes down (when plans are ignored

or taken advantage of). In some cases, employers and employees believe the plan is ‘free’ when

it is in fact expensive.” Justin Pritchard, “Revenue Sharing and Invisible Fees” available at

http://www.cccandc.com/p/revenue-sharing-and-invisible-fees (last visited November 23, 2020).

       95.     In this matter, using excessive expense ratios to pay for recordkeeping resulted in

a worst-case scenario for the Plan’s participants because it saddled Plan participants with above-

market recordkeeping fees.

       96.     As demonstrated in the chart below, the Plan’s per participant administrative and

recordkeeping fees were astronomical when benchmarked against similar plans.

                               Hard Dollar          Indirect        Total Comp          Per
    Year     #Participants     Payment to        Payments to         to Mass        Participant
                               Mass Mutual       Mass Mutual          Mutual            Cost
    2018         39958         $809,873.00       $1,984,378.00     $2,794,251.00       $69.93
    2017         35844         $377,685.00       $1,153,649.00     $1,531,334.00       $74.91
    2016         29972         $322,396.00       $1,568,281.00     $1,890,677.00      $115.41
    2015         25191         $279,497.00       $1,233,379.00     $1,512,876.00      $109.02
    2014         18979         $192,836.00        $759,099.00       $951,935.00        $90.15

       97.     By way of comparison, we can look at what other plans are paying for

recordkeeping and administrative costs.

       98.     The Plan had tens of thousands of participants making it eligible for some of the

lowest fees on the market. Recently, Fidelity – a recordkeeper for hundreds of plans - stipulated

in a lawsuit that a Plan with tens of thousands of participants and over a billion in assets could

command recordkeeping fees as low as $14-21. See Moitoso v. FMR LLC, 2020 WL 1495938, at

* 15 (D. Mass. Mar. 27, 2020).

       99.     Similar recordkeeping fees have been reported by companies with similar-sized or

smaller plans than Cognizant. Nike Inc.’s 401(k) Plan with 19,000 to 26,000 participants paid $21


                                               27
       Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 28 of 36 PageID: 28



per participant per year for recordkeeping services in 2012 and 2016. See Nike, Inc. Form 5500s

for 2012 and 2016.

         100.    Another company with 31,000 participants paid $31 in recordkeeping services in

2016. See New Albertson’s 401(k) Plan 2016 Form 5500. The Chevron Employee Savings

Investment Plan, which had 34,000 participants in 2018, paid $26 per participant per year for

recordkeeping. See Chevron 2018 Form 5500. And as of January 2020, ConocoPhillips’ Savings

Plan, with only 15,000 participants, paid $33 per participant for recordkeeping.               See

ConocoPhillips 2018 Form 5500. These are a just a small sample of the myriad of retirement plans

that have been able to obtain recordkeeping fees less than the lowest per participant recordkeeping

fee paid by the Plan.

         101.    NEPC, a consulting group, which recently conducted its 14th Annual Survey titled

the NEPC 2019 Defined Contribution Progress Report, which took a survey of various defined

contribution plan fees.12 The sample size and respondents included 121 Defined Contribution

Plans broken up as follows: 71% Corporate; 20% Healthcare, and 9% Public, Not-for-Profit and

other. The average plan had $1.1 billion in assets and 12,437 participants. The median plan had

$512 million in assets and 5,440 participants. See Report at 1.

         102.    NEPC’s survey found that plans with over 15,000 participants paid on average $40

or less in per participant recordkeeping, trust and custody fees. Report at 10. No plan with more

than 15,000 participants paid more than $65-70 per participant for recordkeeping. Id.

         103.    Another data source, the 401k Averages Book (20th ed. 2020)13 studies plan fees

for much smaller plans, those under 200 million dollars in assets. Although it studies much smaller

plans than the Plan, it is nonetheless a useful resource because we can extrapolate from the data


12
     Available at https://www.nepc.com/insights/2019-dc-plan-and-fee-survey.
13
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.
                                                28
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 29 of 36 PageID: 29



what a slightly bigger plan like the Plan should be paying for recordkeeping. That is because

recordkeeping and administrative fees should decrease as a plan increases in size. For example, a

plan with 200 participants and 20 million dollars in assets has an average recordkeeping and

administration cost (through direct compensation) of $12 per participant. 401k Averages Book at

p. 95. A plan with over 2,000 participants and 200 million dollars in assets has an average

recordkeeping and administration cost (through direct compensation) of $5 per participant. Id., at

p. 108. Thus, the Plan, with over $1 billion dollars in assets in 2018 and over 39,000 participants

in 2018, should have had direct recordkeeping costs below the $5 average, which it clearly did not.

        104.    The Plan’s total recordkeeping costs are clearly unreasonable as demonstrated

above. Many authorities have also recognized that reasonable rates for large plans typically

average around $35 per participant, with costs coming down every day.14

        105.     In order to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

paid to the plan’s recordkeeper. To the extent that a plan’s investments forwards profits from

charging excessive expense ratios to the recordkeeper, prudent fiduciaries monitor the amount of

the payments to ensure that the recordkeeper’s total compensation from all sources does not exceed

reasonable levels, and require that any excessive payments beyond a reasonable level be returned

to the plan and its participants.


14
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4
(D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per
participant for recordkeeping).
                                                29
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 30 of 36 PageID: 30



       106.    Further, a plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. George v. Kraft Foods

Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011); Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470,

479 (M.D.N.C. 2015); see also NEPC 2019 Defined Contribution Progress Report at 10 (“Best

Practice is to compare fees and services through a record keeping vendor search Request for

Proposal process).

       107.    The fact that the Plan has stayed with the same recordkeeper over the course of the

Class Period, and paid the same relative amount in recordkeeping fees, there is little to suggest that

Defendants conducted a RFP at reasonable intervals – or certainly at any time prior to 2014 through

the present - to determine whether the Plan could obtain better recordkeeping and administrative

fee pricing from other service providers given that the market for recordkeeping is highly

competitive, with many vendors equally capable of providing a high-level service.

       108.    Given the size of the Plan’s assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services that were comparable

to or superior to the typical services provided by the Plan’s recordkeeper at a lower cost.




                                                 30
        Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 31 of 36 PageID: 31



                                FIRST CLAIM FOR RELIEF
                     Breaches of Fiduciary Duties of Loyalty and Prudence
                               (Asserted against the Committee)

         109.   Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

         110.   At   all   relevant   times,   the    Committee   Defendants     and   its   members

(“Prudence/Loyalty Defendants”) were fiduciaries of the Plan within the meaning of ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), in that they exercised discretionary authority or control over

the administration and/or management of the Plan or disposition of the Plan’s assets.

         111.   As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of the Plan’s participants and beneficiaries,

and acting with the care, skill, diligence, and prudence under the circumstances that a prudent

person acting in a like capacity and familiar with such matters would use in the conduct of an

enterprise of like character and with like aims.

         112.   The Prudence/Loyalty Defendants breached these fiduciary duties in multiple

respects as discussed throughout this Complaint. They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest

of the Plan’s participants.     Instead, the Prudence/Loyalty Defendants selected and retained

investment options in the Plan despite the high cost of the funds in relation to other comparable

investments. The Prudence/Loyalty Defendants also failed to control the administrative and

recordkeeping expenses of the Plan and to investigate the availability of lower-cost identical

products of certain mutual funds and lower cost identical collective investment trust funds in the

Plan.




                                                     31
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 32 of 36 PageID: 32



        113.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and the Plan’s participants would have had more money available to them

for their retirement.

        114.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence/Loyalty Defendants

are liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

        115.    The Prudence/Loyalty Defendants knowingly participated in each breach of the

other Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).


                                SECOND CLAIM FOR RELIEF
                        Failure to Adequately Monitor Other Fiduciaries
                          (Asserted against the Board and Cognizant)

        116.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        117.    The Board Defendants and Cognizant (the “Monitoring Defendants”) had the

authority and obligation to monitor the Committee and was aware that the Committee had critical

responsibilities as a fiduciary of the Plan.

        118.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee and ensure that the Committee was adequately performing its fiduciary obligations,

                                                   32
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 33 of 36 PageID: 33



and to take prompt and effective action to protect the Plan in the event that the Committee was not

fulfilling those duties.

        119.     The Monitoring Defendants also had a duty to ensure that the Committee possessed

the needed qualifications and experience to carry out its duties; had adequate financial resources

and information; maintained adequate records of the information on which it based its decisions

and analysis with respect to the Plan’s investments; and reported regularly to the Monitoring

Defendants.

        120.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)        Failing to monitor and evaluate the performance of the Committee

       or have a system in place for doing so, standing idly by as the Plan suffered

       significant losses as a result of the Committee’s imprudent actions and omissions;

                (b)        failing to monitor the processes by which the Plan’s investments

       were evaluated and the Committee’s failure to investigate the availability of

       identical lower-cost funds; and

                (c)        failing to remove the Committee as a fiduciary whose performance

       was inadequate in that it continued to maintain imprudent, excessively costly, and

       poorly performing investments within the Plan, and caused the Plan to pay excessive

       recordkeeping fees, all to the detriment of the Plan and the retirement savings of the

       Plan’s participants.

        121.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and participants of the Plan would have

had more money available to them for their retirement.


                                                  33
     Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 34 of 36 PageID: 34



        122.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee.

In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set forth in their

Prayer for Relief.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all claims

and requests that the Court awards the following relief:

               A.       A determination that this action may proceed as a class action

        under Rule 23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of

        Civil Procedure;

               B.       Designation of Plaintiffs as Class Representatives and designation

        of Plaintiffs’ counsel as Class Counsel;

               C.       A Declaration that the Defendants, and each of them, have

        breached their fiduciary duties under ERISA;

               D.       An Order compelling the Defendants to make good to the Plan all

        losses to the Plan resulting from Defendants’ breaches of their fiduciary duties,

        including losses to the Plan resulting from imprudent investment of the Plan’s

        assets, and to restore to the Plan all profits the Defendants made through use of

        the Plan’s assets, and to restore to the Plan all profits which the participants would

        have made if the Defendants had fulfilled their fiduciary obligations;

               E.       An order requiring the Company Defendants to disgorge all profits

        received from, or in respect of, the Plan, and/or equitable relief pursuant to 29

        U.S.C. § 1132(a)(3) in the form of an accounting for profits, imposition of a




                                                    34
    Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 35 of 36 PageID: 35



      constructive trust, or a surcharge against the Company Defendant as necessary to

      effectuate said relief, and to prevent the Company Defendant’s unjust enrichment;

            F.       Actual damages in the amount of any losses the Plan suffered, to

      be allocated among the participants’ individual accounts in proportion to the

      accounts’ losses;

            G.       An order enjoining Defendants from any further violations of their

      ERISA fiduciary responsibilities, obligations, and duties;

            H.       Other equitable relief to redress Defendants’ illegal practices and

      to enforce the provisions of ERISA as may be appropriate, including appointment

      of an independent fiduciary or fiduciaries to run the Plan and removal of Plan’s

      fiduciaries deemed to have breached their fiduciary duties;

            I.       An award of pre-judgment interest;

            J.       An award of costs pursuant to 29 U.S.C. § 1132(g);

            K.       An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and

      the common fund doctrine; and

            L.       Such other and further relief as the Court deems equitable and just.


Dated: December 2, 2020                     CAPOZZI ADLER, P.C.

                                            /s/ Mark K. Gyandoh            .
                                            Mark K. Gyandoh, Esquire
                                            N.J. Bar ID: 025622001
                                            312 Old Lancaster Road
                                            Merion Station, PA 19066
                                            markg@capozziadler.com
                                            (610) 890-0200
                                            Fax (717) 233-4103

                                            /s/ Donald R. Reavey           .
                                            CAPOZZI ADLER, P.C.
                                            Donald R. Reavey, Esquire
                                            (Admission Pro Hac Vice to be Requested)

                                              35
Case 2:20-cv-17793 Document 1 Filed 12/02/20 Page 36 of 36 PageID: 36



                               PA Attorney ID #82498
                               2933 North Front Street
                               Harrisburg, PA 17110
                               donr@capozziadler.com
                               (717) 233-4101
                               Fax (717) 233-4103

                               Counsel for Plaintiffs and the Putative Class




                                 36
